IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Philadelphia District Attorney’s   :
Office,                            :
                   Appellant       :
                                   : No. 1952 C.D. 2016
            v.                     :
                                   :
Gregory Stover                     :



                                   ORDER


            AND NOW, this 8th day of December, 2017, it is ORDERED that the
above-captioned opinion filed September 12, 2017, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.



                                   ________________________________
                                   PATRICIA A. McCULLOUGH, Judge